On behalf of the President of the Republic of Cote d’Ivoire, His Excellency Mr. Alassane Ouattara, I would like to extend our warm congratulations to the President on his election to lead the General Assembly at its seventy-fourth session and to wish him every success in the conduct of his mandate. His election is a true source of pride for his country, Nigeria, for the Economic Community of West African States (ECOWAS) and beyond, indeed, for the entire African continent. We also congratulate his predecessor, Ms. Maria Fernanda Espinosa Garces, for her outstanding leadership during the seventy-third session of the General Assembly, which was a great success. Finally, allow me to pay a special tribute to our Secretary-General, Mr. Antonio Guterres, for his leadership and commitment to peace and development worldwide.
The theme of this year’s general debate, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, underlines the importance that every Member State should attach to multilateralism as a key tool for collectively addressing the major contemporary challenges. However, the multilateralism enshrined in the Charter of the United Nations is today under strong pressure, which jeopardizes the many achievements of dialogue and international cooperation. That is why, given the scale of the current challenges, including the persistence of antagonisms and the temptation of unilateralism, we must renew our unwavering commitment to multilateralism, which, since the creation of the United Nations, has proven its effectiveness in the quest for peace and stability in the world.
Cote d’Ivoire therefore welcomes the adoption in the General Assembly by a large majority, on 12 December 2018, of resolution 73/127, establishing 24 April as the “International Day of Multilateralism and Diplomacy for Peace”, beginning in 2019. The resolution invites us to reclaim the three pillars of United Nations action — peace and security, development and human rights. Cote d’Ivoire’s accession to the various initiatives for building a better world, in particular the 2030 Agenda for Sustainable Development and the African Union Agenda 2063, on sustainable and inclusive development, is a testament to its commitment to strengthening regional and international partnerships.
Four years after the adoption of the 2030 Agenda for Sustainable Development, the challenges and issues remain the same — the persistence of hunger, malnutrition and poverty in the world; the increasingly worrisome impact of climate change; migration crises, with their socioeconomic effects on migrants’ countries of origin and destination; and exclusion of all kinds. Those challenges require us to act in synergy with greater speed and determination.
As part of its strategy for implementing the 2030 Agenda, Cote d’Ivoire has included the Sustainable Development Goals in its national development plan, as well as in its sectoral and local policies, and allocates a significant part of its budget to them. Indeed, President Ouattara has made improving people’s living and working conditions a priority. Accordingly, through budgetary leverage, Cote d’Ivoire increased the level of spending on the poor from $1.7 billion in 2011 to $5 billion in 2019. In other words, it has tripled in eight years.
In the same vein, Cote d’Ivoire declared the year 2019 to a year to strengthen social momentum through the roll-out of a major social programme over the 2019 to 2020 period, with a cost of $1.45 billion, subsequently raised to $2 billion. In addition, universal health coverage, introduced in 2014, will be extended next year, and a programme of productive social safety nets will be implemented in collaboration with the World Bank, at a cost of $150 million, which will enable 125,000 households to receive regular income over the 2015 to 2024 period. All of those actions, which are in support of the various sectoral plans for electricity, health, nutrition, education, training, drinking water, housing, sanitation and social protection, have made it possible to make significant progress on those main social issues, leading to a significant reduction in the poverty rate. However, all those poverty-reduction strategies can produce the desired results only if they are supported by adequate funding from stakeholders, in particular the United Nations system.
Cote d’Ivoire welcomes the celebration, on 24 January 2019, of the very first International Day of Education, established by the General Assembly in 2018. Education, Goal 4 of the Sustainable Development Goals, is indeed one of the responses to major contemporary problems and to the challenges of transforming our societies. In that context, priority must be given to investment in human capital, through education, training, literacy programmes, capacity-building and regular skills acquisition. To that end, the Ivorian Government has introduced free public primary education and education kits and made schooling compulsory across the country for children aged between 6 and 16. Doing so required massive recruitment of teaching staff and an expansion of school and university infrastructure. In addition, our strategic literacy plan, covering the period 2019 to 2024, is aimed at significantly reducing the illiteracy rate to less than 10 per cent by 2024.
It should be stressed that African countries can reduce social inequalities, especially gender inequalities, and make up lost ground only if they have well-trained and well-nourished men and women. Our people will also need to be in good health and have easy access to innovation and information and communication technologies as a strategic tool for accelerating their development. In that context, UNESCO should play a more prominent role in improving our education systems, because only by offering our people, and our young people in particular, opportunities to forge a future can we contribute to tackling such scourges as illegal immigration, drugs, organized crime, youth radicalization, terrorism, obscurantism, unemployment, marginalization on the basis of social inequality and, particularly, gender inequality.
The effects of climate change are increasingly being felt in all regions of the world on a general scale, and in developing countries such as Cote d’Ivoire in particular. The main consequences of the shifts brought about by climate change are drought, deforestation, coastal erosion, natural disasters, declining agricultural yields, the displacement of populations and the consequent abandonment of livelihoods. Climate change threatens entire ecosystems that support food and nutritional systems for hundreds of millions of people, degrading the soil and thereby reducing the nutritional value of the food we grow. It also has a disruptive impact on water and sanitation systems. All of those consequences pose a major threat to both the health of our populations and the food and nutritional security of our societies. That is one of the greatest challenges facing present and future generations.
We must also promote a green economy that centres around protecting ecosystems, promoting clean technologies and improving the productivity of our resources. In that context, it is more crucial than ever to ensure the effective and prompt implementation of the international commitments made at the meetings of the Conference of the Parties to the United Nations Framework Convention on Climate Change, and to adopt a global pact for the environment in the near future.
For its part, Cote d’Ivoire will resolutely respect its climate commitments within the framework of the Paris Agreement on Climate Change, which was adopted in 2015. To that end, our country has pledged to reduce its greenhouse-gas emissions by 28 per cent by 2030, relying on the energy, transport, agriculture and waste-management sectors to do so. Particular emphasis has therefore been placed on the transition to renewable energies, the development of a circular economy and sustainable forest management, with a view to achieving 20 per cent national forest coverage between 2030 and 2035. In that context, the Government adopted its 2015 to 2020 national strategy to combat climate change — in order to include this particular theme in its sectoral policies. Accordingly, both developed and emerging countries should be invited, within the limits of their responsibilities, to contribute further to mobilizing financial resources pursuant to the recommendations of the 2015 Paris Agreement.
The persistence of many conflicts around the world, the resurgence of terrorism and mass crimes, and the ongoing threat posed by weapons of mass destruction unfortunately jeopardize the achievement of our ambitious development programmes. It is well known that there can be no development without security and peace — both are prerequisites for sustainable development. Sadly, many hotbeds of tension persist across Africa, particularly in North and West Africa. A number of terrorist groups continue to cause significant loss of human life, not to mention destruction of infrastructure, thereby contributing to the weakening of peace and stability in several countries.
No sustainable solution to the challenges I have mentioned can be envisaged without a global approach taken within a multilateral framework and with the collaboration of all. That is the meaning of the undertaking made at the Extraordinary Session of the Authority of Heads of State and Government of ECOWAS on Terrorism, held on 14 September in Ouagadougou, where the leaders of ECOWAS, Mauritania and Chad committed to a $1 billion four- year plan of action to contribute to defeating terrorism in both West Africa and the Lake Chad basin.
As Cote d’Ivoire prepares for the end of its term as a non-permanent member of the Security Council, my country reiterates its commitment to peace, security and development within the other organs of the United Nations, with a view to harnessing the experience gained and the core values that underpin its diplomatic efforts.
In conclusion, I applaud our shared determination to work in full synergy to address the many challenges of today and tomorrow, in order to ensure a world of peace and shared prosperity for all peoples.
